Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 21 March 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander



Dear Sir.
Cantonment at Harpers Ferry [Virginia]March 21st. 1800.

I received yesterday your favour of the 6th Instant. I have lately written pressingly to the Secretary of War on the subject of the Revd: Mr: Hill, and have enclosed him the oration he made commemorative of the military and civil virtues of our late Commander in Chief, as a Specimen of his talents. If you will permitt me, I will postpone communicating to him the contents of your letter, till the return of the next post. I enclose you also a copy of Mr: Hill’s oration. Has anything transpired, relative to the intention of the combined powers on our late Mission? Has Captn. Izard accepted his appointment under Mr: Smith?
With my best respects to Mrs: Hamilton, I always am Yours very sincerely

Charles Cotesworth Pinckney
Honble: Major-General Hamilton.

 